Exhibit 10.3

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
January 1, 2005 (“Commencement Date”) by and between MarketWatch, Inc. (the
”Company”) and David A. Callaway (“Executive”).

 

WHEREAS, the Company and Executive, (collectively “the Parties”), entered into
that certain Employment Agreement dated as of January 1, 2002 (“Employment
Agreement”); and

 

WHEREAS, pursuant to the Employment Agreement, the Employment Period terminates
on January 1, 2005; and

 

WHEREAS, the Parties now desire to amend certain provisions of the Employment
Agreement; and

 

WHEREAS, with the exception of the amendments set forth below, the Parties
desire that the Employment Agreement remain in full force and effect.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and Executive hereby agree to amend the
Employment Agreement as follows:

 

1. Section 1 of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

 

“1. Term of Employment. The term of employment of Executive by the Company
hereunder shall commence on the Commencement Date and shall continue thereafter
on the same terms and conditions for a period of three years or until the
Effective Time (as such term is defined in the Agreement and Plan of Merger by
and among the Company, Dow Jones & Company, Inc. and Golden Acquisition Corp.,
dated as of November 14, 2004 (the “Merger Agreement”), whichever is earlier,
unless earlier terminated pursuant to Section 6 (such term being hereinafter
referred to as the “Employment Period”). Upon and after any such termination,
all obligations of the Company under this Agreement shall cease, except that the
following provisions shall survive and continue to have full force and effect
after the Effective Time: (a) Section 6 (Benefit Upon Termination of Employment
Period); (b) Sections 10.2 through 10.8, inclusive; and (c) Section 11 (Tax
Determinations) ((a) through (c) collectively, the “Surviving Provisions”). In
addition, any provisions of this Agreement that are referred to in the Surviving
Provisions will survive and continue to have full force and effect solely for
the purpose of Surviving Provisions. As an example and not as a limitation of
the generality of the foregoing, notwithstanding the termination of the
Employment Period for purposes other than the Surviving Provisions, for the
purposes of the Surviving Provisions, the term “Employment Period” shall mean a
period of three years after January 1, 2005.”

 

2. Sections 3.1 of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

 

“3.1 Base Salary. $194,500 base salary per year. “Base Salary” shall mean the
base salary provided for in this Section 3.1. Base salary is payable in
installments in accordance with the Company’s normal payroll practices, less
such deductions or withholdings as are required by law.



--------------------------------------------------------------------------------

3. The following shall be added as Section 11 of the Employment Agreement:

 

“11. Tax Determinations. In the event that the severance and other benefits
provided to Executive pursuant to this Agreement and any other agreement,
benefit, plan, or policy of the Company (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) but for this Section 11, such severance and
benefits would be subject to the excise tax imposed by Section 4999 of the Code,
then Executive’s severance and other benefits under this Agreement and any other
agreement, benefit, plan, or policy of the Company shall be payable either: (a)
in full; or (b) as to such lesser amount which would result in no portion of
such severance and other benefits being subject to excise tax under Section 4999
of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by Executive on an after-tax basis, of the
greatest amount of severance and other benefits under this Agreement and any
other agreement, benefit, plan, or policy of the Company.

 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 11 shall be made in writing by independent public
accountants agreed to by the Company and Executive (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section
11, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the applications of Sections 280G and 4999 of the
Code. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 11. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 11.”

 

4. Capitalized terms not otherwise defined herein shall have the meanings
assigned to such terms in the Employment Agreement.

 

5. Except as specifically amended herein, the Employment Agreement shall remain
in full force and effect.

 

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

MARKETWATCH, INC.

 

 

--------------------------------------------------------------------------------

Larry Kramer

Chairman & Chief Executive Officer

EXECUTIVE

 

 

--------------------------------------------------------------------------------

David A. Callaway